         Case 1:20-cv-03129-SDA Document 29 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         12/01/2020
A.B. et al.,

                               Plaintiffs,
                                                             1:20-cv-03129 (SDA)
                   -against-
                                                             ORDER
New York City Department Of Education,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered as follows:

       1. No later than January 15, 2021, Plaintiffs shall file their motion for attorneys’ fees.

       2. No later than February 15, 2021, Defendant shall file its opposition.

       3. No later than February 26, 2021, Plaintiffs shall file their reply.

       4. No later than March 1, 2021, the parties shall submit a joint letter indicating whether

           they wish to have oral argument.

SO ORDERED.

DATED:         New York, New York
               December 1, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
